4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 1 of 11 - Page ID # 2267


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

NICHOLE WALKINSHAW, TYSHA                        )
BRYANT, APRIL ENDICOTT,                          )
HEATHER NABITY, MEGHAN                           )
MARTIN, ALANDREA ELLWANGER,                      )
TROY STAUFFER, and all other similarly           )         Civil Action No. 4:19CV3012
situated former or current employees of          )
Defendants,                                      )
                                                 )
                              Plaintiffs,        )
v.                                               )
                                                 )
COMMONSPIRIT HEALTH f/k/a                        )
CATHOLIC HEALTH INITIATIVES,                     )
CHI NEBRASKA d/b/a CHI HEALTH,                   )
and SAINT ELIZABETH REGIONAL                     )
MEDICAL CENTER,                                  )
                                                 )
                              Defendants.        )

         DEFENDANT COMMONSPIRIT HEALTH’S BRIEF IN SUPPORT OF ITS
           MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

         Pursuant to Federal Rule of Civil Procedure 12(b)(2), Defendant CommonSpirit Health

(“CommonSpirit”) respectfully moves to dismiss the claims against it in Plaintiffs’ Corrected

Second Amended Class Action Complaint (the “Second Amended Complaint”) for lack of

personal jurisdiction. Plaintiffs filed their Second Amended Complaint on August 10, 2020, in

which they corrected various factual inaccuracies, defined a new subclass and asserted a new

cause of action. See Dkt. #115. Plaintiffs’ amendments, though, largely dealt in semantics rather

than substance, and do not include any additional factual claims or allegations related to this

Court’s jurisdiction over CommonSpirit. As such, CommonSpirit’s previously asserted

arguments about the lack of personal jurisdiction remain applicable, and CommonSpirit again

moves to dismiss Plaintiffs’ Second Amended Complaint for lack of personal jurisdiction. See,

e.g., Fed. R. Civ. P. 12(h)(1); see also Ribeiro v. Baby Trend, Inc., No. 8:12-CV-204, 2016 WL

3093439, at *4 (D. Neb. June 1, 2016) (noting that asserting a jurisdictional defect in defense is


74207731.2
4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 2 of 11 - Page ID # 2268


not preserved in perpetuity and “may be lost by failure to assert it seasonably”) (quoting Yeldell

v. Tutt, 913 F. 2d 533, 539 (8th Cir. 1990)). In support of its motion, CommonSpirit renews and

incorporates the arguments presented in its previous Motion to Dismiss for Lack of Personal

Jurisdiction, now in response to Plaintiffs’ Second Amended Complaint. See Dkt. ## 44-45. As

set forth more fully below, Plaintiffs have still not sufficiently plead facts demonstrating that

personal jurisdiction exists over CommonSpirit, even after having conducted discovery and

numerous opportunities to amend their allegations.

  I.     RELEVANT BACKGROUND

         CommonSpirit owns hospitals, medical facilities, clinics, and other health-related

businesses throughout the country. Dkt. #115, ¶ 9. One of CommonSpirit’s many subsidiaries is

CHI Health, which is incorporated and headquartered in Nebraska.                 Id. at ¶¶ 2, 9.

CommonSpirit, on the other hand, is neither incorporated in Nebraska, nor has its principal place

of business in Nebraska. Id. at ¶¶ 9, 18. Rather, Defendant is incorporated in Colorado, and

with its principal place of business in Chicago, Illinois.1 Id. Each of the seven named Plaintiffs

work or worked at St. Elizabeth Regional Medical Center which is headquartered in either

Omaha or Lincoln, Nebraska. Id. at ¶¶ 9, 20.

 II.     LEGAL STANDARD

         Plaintiffs bear “the burden of establishing that jurisdiction is proper” when faced with a

motion for lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2).

Fastpath, Inc. v. Arbela Techs. Corp., 760 F.3d 816, 820 (8th Cir. 2014). “To survive a motion

to dismiss for lack of personal jurisdiction, a plaintiff must make a prima facie showing that

personal jurisdiction exists, which is accomplished by pleading sufficient facts ‘to support a

reasonable inference that the defendant[] can be subjected to jurisdiction within the state.’” K-V

         1
          In their initial Complaint, Plaintiffs asserted that CommonSpirit’s corporate
headquarters were in Englewood, Colorado. Dkt. #1, ¶4.

                                                 2
74207731.2
4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 3 of 11 - Page ID # 2269


Pharm. Co. v. J. Uriach & CIA, S.A., 648 F. 3d 588, 591-92 (8th Cir. 2011) (internal citations

omitted).

         The most critical issue to be considered when determining whether a court may exercise

personal jurisdiction over a defendant is the “due process” right of that defendant. See, e.g.,

Daimler AG v. Bauman, 571 U.S. 117, 125 (2014); see also Bristol-Myers Squibb Co. v.

Superior Court of Cal., San Francisco Cty, 137 S. Ct. 1773 (2017); Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915 (2011). Indeed, certain “minimum contacts” must exist

between the defendant and the forum state where a lawsuit is filed “such that maintenance of the

suit does not offend traditional notions of fair play and substantial justice.” Daimler AG, 571

U.S. at 126; see also Bristol-Myers Squibb Co., 137 S. Ct. at 1785; Goodyear, 564 U.S. at 923.

Assessing the burden that litigation in a foreign state would pose with regard to the defendant is

the primary concern, and requires that a court consider the practical problems resulting from the

litigation in the forum, as well as the more abstract matter of requiring the defendant to submit to

the coercive power of a forum that may have little legitimate interest in the claims in question.

World-Wide Volkswagen Corp., 444 U.S. 286, 292, 294 (1980).2

         The Supreme Court recognizes two types of personal jurisdiction – general jurisdiction,

sometimes called “all-purpose” jurisdiction, and specific jurisdiction, sometimes called “case-

linked” jurisdiction. Goodyear, 564 U.S. at 919. Here, Plaintiffs appear to allege only that


         2
          In cases premised on federal question subject matter jurisdiction, “a federal court cannot
exercise personal jurisdiction over a defendant unless the statute at issue explicitly grants such
jurisdiction or a state court in the forum state would have jurisdiction over that defendant.”
Willis v. U.S. Dept. of the Treasury, Case No. 16-3251, 2016 WL 9526411, at *2 (W.D. Mo. Oct.
24, 2016). Because the FLSA, the federal statute at issue in this litigation, is silent as to personal
jurisdiction (Wallace v. Stanton, Case No. 12-1699, 2013 WL 3327955, at *4 (N.D.N.Y. July 2,
2013)), the exercise of personal jurisdiction must comport with the Due Process of the Fifth
Amendment. Willis, 2016 WL 9526411, at *2. “Though the due process analysis in a case
arising under federal law falls under the Fifth rather than the Fourteenth Amendment, the
substantive analysis is the same.” Id. Accordingly, the personal jurisdiction analysis here comes
full circle.

                                                  3
74207731.2
4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 4 of 11 - Page ID # 2270


CommonSpirit is subject to specific personal jurisdiction, given their citation to Nebraska’s long-

arm statute. Dkt. #115, ¶ 9. Nonetheless, Plaintiffs have failed to satisfy their burden that

CommonSpirit is subject to either general or specific personal jurisdiction.

III.     PLAINTIFFS FAIL TO MEET THEIR BURDEN OF ESTABLISHING
         GENERAL PERSONAL JURISDICTION OVER COMMONSPIRIT.

         Normally, general jurisdiction over a corporation exists only when the corporation’s

place of incorporation or its principal place of business is in the forum state. Goodyear, 564 U.S.

at 924. Moreover, it would be the exceptional case for general jurisdiction to exist in an

additional state; this would only be possible if the corporation had affiliations “so substantial and

of such a nature” as to render the corporation at home in that State. Daimler AG, 571 U.S. at

127.

             A. CommonSpirit is not incorporated in Nebraska and its principal place of
                business is not in Nebraska.

         Here, Plaintiffs’ general jurisdiction allegations with regard to CommonSpirit are

insufficient. Plaintiffs fail to allege that CommonSpirit is incorporated in Nebraska or that its

principal place of business is in Nebraska. On the contrary, Plaintiffs assert CommonSpirit is

incorporated in Colorado and headquartered in Chicago, Illinois. Dkt. #115, ¶ 9, 18.

             B. CommonSpirit is not at home in Nebraska.

         Further, Plaintiffs’ allegations fail to demonstrate CommonSpirit is at “home” in

Nebraska.3 In Daimler, the Supreme Court sharply limited courts’ ability to exercise personal


         3
         Plaintiffs’ Second Amended Complaint includes various rambling paragraphs regarding
mergers which have led to the creation of CommonSpirit and CommonSpirit’s alleged liability
for Catholic Health Initiatives’ actions. Dkt. #115, ¶¶ 9, 18, 114–22. However, the protracted
length of these paragraphs should not distract the Court from their complete irrelevance to the
personal jurisdiction analysis.

        Further, this issue is a classic example of how Plaintiffs’ Second Amended Complaint
violates Federal Rule 8; and thus, should be struck pursuant to Rule 12(f). Rule 8 requires
pleadings to contain “a short and plain statement of the claim showing that the pleader is entitled
to relief” and that “[e]ach allegation must be simple, concise, and direct.” Fed. R. Civ. P.
                                                4
74207731.2
4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 5 of 11 - Page ID # 2271


jurisdiction. Specifically, the Daimler Court found that even though the defendant had more

than $4.6 billion in sales in the forum state, the defendant conducted the majority of its business

outside of the forum state. Daimler AG, 571 U.S. at 760-71. Accordingly, the Daimler court

held that despite the defendant’s substantial contacts within the forum state, the contacts were

not so substantial and continuous to render the defendant at “home.” Id. at 762. The Court

reasoned that to hold otherwise would subject an entity to general personal jurisdiction in every

state in which it conducts business – an outcome which would be “unacceptably grasping” and

an “exorbitant exercise of all-purpose jurisdiction.” Id. at 761; see also BNSF Ry. Co. v. Tyrell,

137 S. Ct. 1549, 1559 (2017).

         Here, Plaintiffs are attempting to do exactly what the Daimler court sought to restrict.

Plaintiffs allege that CommonSpirit owns facilities throughout the country and that its operations

are located primarily within 10 regions, one of which includes Nebraska. Dkt. #115, ¶¶ 9, 18.

Plaintiffs claim that in its Nebraska region CommonSpirit employs 3,000 nurses and tens of

thousands of other employees and owns over 160 facilities. Id. at ¶ 9. Based on these contacts,

Plaintiffs claim CommonSpirit is subject to personal jurisdiction in Nebraska. As a preliminary

matter, Plaintiffs concede later in their Amended Complaint CHI Health (not CommonSpirit) is


8(a)(2); 8(d)(1). When a complaint fails to comply with Rule 8, a court may strike those parts
that are “redundant, immaterial, impertinent, or scandalous…” Fed. R. Civ. P. 12(f). A court
has “liberal discretion when ruling on motions to strike under Rule 12(f).” Williams v. Averitt
Express, Case No. 15-464, 2016 WL 589861, at *2 (D. Neb. Feb. 11, 2016). Challenged matter
in a complaint may be stricken, when it “has no bearing on the subject matter of the litigation
and…its inclusion will prejudice the [defendant].” Id. (internal quotations and citations omitted).

        Plaintiffs’ Second Amended Complaint consists of 76 pages and 194 paragraphs (not
including subparts). Paragraphs are replete with irrelevant information. Single paragraphs
stretch across several pages and include dozens of different facts. Plaintiffs’ tactics should not
be countenanced, and they should not be permitted to include “numerous repetitive and
unnecessary factual allegations and legal conclusions” in their Second Amended
Complaint. Marsar v. Smith and Nephew, Inc., Case No. 13-1244, 2013 WL 4106345, at *2
(M.D. Fl. Aug. 14, 2013). Neither Defendants nor the Court should be made to trudge through
Plaintiffs’ protracted pleading; and as such, Plaintiffs’ Second Amended Complaint should be
struck.
                                                5
74207731.2
4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 6 of 11 - Page ID # 2272


the entity that owns the approximately 160 facilities referenced in paragraph 9. Id. at ¶ 19.

Thus, a basis is lacking for the Court to determine these contacts are associated with

CommonSpirit. Nonetheless, Plaintiffs further concede that the 160 facilities are in Nebraska

and Iowa – further undermining any contradictory assertion of CommonSpirit contacts with

Nebraska.     Id. at ¶¶ 18, 19. Obviously, an entity’s contacts with Iowa cannot create personal

jurisdiction in Nebraska.    Personal jurisdiction is not amenable to vacillating assertions or

alternative pleading.

         Moreover, according to Plaintiffs’ assertions, Nebraska is only one of CommonSpirit’s

ten primary regions. Thus, under Plaintiffs’ line of reasoning, CommonSpirit would be subject

to personal jurisdiction in any of its ten primary regions, but “if a plaintiff asserts a theory of

jurisdiction in the plaintiff’s chosen state that would also result in jurisdiction in all 50 states,

that theory is probably unconstitutional.” Mark Kressel & Jacob McIntosh, Supreme Court

Changing Where You Can Be Sued, TODAY’S GENERAL COUNSEL, Summer 2019, available at

https://www.todaysgeneralcounsel.com/supreme-court-changing-where-you-can-be-sued/.             This

is because Plaintiff’s theory of personal jurisdiction violates the fundamental holdings of the

Daimler court; CommonSpirit is not at “home” wherever it conducts business.            134 S. Ct. at

760-61.

             C. CHI Health’s contacts cannot be imputed to CommonSpirit.

         “Mere ownership of [a] subsidiary is insufficient to justify personal jurisdiction.”

Steinbuch v. Cutler, 518 F. 3d 580, 589 (8th Cir. 2008); Epps v. Stewart Info. Servs. Corp., 327

F.3d 642, 648-49 (8th Cir. 2003); Womack v. Moulton Coll., Case No. 16-145, 2017 WL

3206725, at *3 (D. Neb. May 8, 2017). “Whether a subsidiary is subject to personal jurisdiction

in the state has no effect on the jurisdictional inquiry regarding its parent.” Steinbuch, 518 F.3d

at 580. Rather, a plaintiff must demonstrate that the “parent so controlled and dominated the


                                                 6
74207731.2
4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 7 of 11 - Page ID # 2273


affairs of the subsidiary that the latter’s corporate existence was disregarded so as to cause the

residential corporation to act as the nonresidential corporate defendant’s alter ego” before a

plaintiff “may obtain personal jurisdiction over a parent company.” Epps, 327 F.3d at 648-49;

Steinbuch, 518 F.3d at 580.

         Quite simply, Plaintiffs’ Second Amended Complaint is devoid of any allegations

demonstrating CommonSpirit so dominated or controlled CHI Health that it acted as

CommonSpirit’s alter ego—as were the prior two iterations of Plaintiffs’ complaint. To the

extent Plaintiffs attempt to subject CommonSpirit to personal jurisdiction in Nebraska based on

CommonSpirit’s alleged joint employer status, their theory has been summarily rejected by

courts throughout the country. Instead, it is well-settled that a joint employer relationship is a

theory of liability, not a test for personal jurisdiction. In re Enter. Rent-A-Car Wage & Hour

Employment Practices Litig., 735 F. Supp.2d 277, 328 (W.D. Pa. 2010); Creech v. P.J. Wichita,

L.L.C., Case No. 16-2312, 2017 WL 914810, at *4 (D. Kan. March 8, 2017); Rashidi v. Veritiss,

LLC, Case No. 16-04761, 2016 WL 5219448, at *4 (C.D. Cal. Sept. 19, 2016); Campanelli v.

Image First Unif. Rental Serv., Inc., Case No. 15-04456, 2016 WL 4729173, at *7 (N.D. Cal.

Sept. 12, 2016); Moore v. Gulf Atlantic Packaging Corp., Case No. 16-886, 2016 WL 8231142,

at * 12 (D. Oregon Nov. 29, 2016).

         Accordingly, Plaintiffs have failed to allege Defendant is subject to general jurisdiction in

this Court.

IV.      PLAINTIFFS FAIL TO MEET THEIR BURDEN OF ESTABLISHING SPECIFIC
         PERSONAL JURISDICTION OVER DEFENDANT.

         To establish specific jurisdiction, there must be an “affiliation between the forum and the

underlying controversy, principally, [an] activity or occurrence that takes place in the forum

State.” Goodyear, 564 U.S. at 919. In other words, the activities at issue must arise in the forum

state. When there is no such connection, specific jurisdiction is lacking, regardless of the extent

                                                  7
74207731.2
4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 8 of 11 - Page ID # 2274


of a defendant’s unconnected activities in the State. See id. at 931, n. 6 (“[E]ven regularly

occurring sales of a product in a State do not justify the exercise of jurisdiction over a claim

unrelated to those sales.”).

         A court can exercise specific personal jurisdiction over a defendant only if “authorized by

the forum state’s long-arm statute and permitted by the Due Process Clause of the Fourteenth

Amendment.” Viasystems, Inc. v. EBM-Papst St. Georgen GmbH & Co., 646 F.3d 589, 592 (8th

Cir. 2011). Nebraska’s long-arm statute extends jurisdiction over nonresidents “to the extent the

U.S. Constitution permits….Therefore, the inquiries under the long-arm statute and the 14th

Amendment are merged, and the key question becomes whether the exercise of personal

jurisdiction would comport with the 14th Amendment.” Wallace v. Mathias, 864 F. Supp.2d

826, 834-35 (D. Neb. 2012). The Eighth Circuit considers the following factors when evaluating

due process limits: “(1) the nature and quality of a defendant’s contacts with the forum state; (2)

the quantity of such contacts; (3) the relation of the cause of action to the contacts; (4) the

interest of the forum state in providing a forum for its residents; and (5) the convenience of the

parties.” Fastpath, Inc., 760 F.3d at 821. “The first three factors are of primary importance, and

the last two are secondary factors.” Stanton v. St. Jude Medical, Inc., 340 F.3d 690, 694 (8th Cir.

2003) (internal quotations and citations omitted).

         Regarding the first and second factors of this test, Section III above demonstrates that the

nature, quality, and quantity of CommonSpirit’s contacts with Nebraska are, at best, minimal.

These alleged contacts with Nebraska certainly do not demonstrate that CommonSpirit

purposefully availed itself of Nebraska law.

         As to the third factor, Plaintiffs claim that the activities at issue in this lawsuit are

Plaintiffs’ provision of medical services in Nebraska, for which Plaintiffs allegedly did not

receive adequate compensation. Dkt. #115, ¶ 9. Of course, Plaintiffs’ activities and contacts


                                                  8
74207731.2
4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 9 of 11 - Page ID # 2275


with Nebraska have no bearing on whether CommonSpirit is subject to personal jurisdiction in

Nebraska. Rather, the focus of the personal jurisdiction analysis is on the defendant’s suit-

related conduct and whether the claims in the lawsuit arise out of contacts defendant itself

created within the forum state. Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014).

         In actuality, the activities at issue in this lawsuit are those done to effectuate the On-Call

Policy. To the extent the effectuation of this policy includes its creation, implementation, and

enforcement, Plaintiffs readily admit that CHI Health, not CommonSpirit, performed these

activities. See, e.g., Dkt. # 115, ¶ 19.      Obviously, CHI Health’s activities have no bearing

whatsoever on whether CommonSpirit is subject to personal jurisdiction in Nebraska. See e.g.,

Peterson v. Crown Fin. Corp., 435 F. Supp. 901, 904 (D. Neb. 1977). To the extent the

effectuation of the On-Call Policy includes payroll processing and recordkeeping, Plaintiffs

makes no assertions that CommonSpirit carried out these activities in Nebraska, nor could they

in good faith. On the contrary, to the extent CommonSpirit carries out these activities, the

implication is clear that CommonSpirit carries out these activities outside the state of Nebraska.

         As to the fourth factor, Nebraska may provide a forum for the resident Plaintiffs without

improperly exercising personal jurisdiction over CommonSpirit, as Plaintiffs can properly

exercise personal jurisdiction over and maintain a suit against CHI Health and St. Elizabeth’s

Medical Center in Nebraska.4 Finally, Nebraska is an inconvenient forum for CommonSpirit as

the majority of its documentary materials and witnesses are located outside of Nebraska, and

instead, are located where CommonSpirit conducts its principal business.


         4
         The recent trend in the Supreme Court to limit the exercise of personal jurisdiction over
non-resident defendants demonstrates “a consensus that the benefits that flow from facilitating
the technologically driven growth in interstate and global commerce outweigh the challenges
posed to individual plaintiffs who may have fewer choices of forums where they can bring suit.”
Mark Kressel & Jacob McIntosh, Supreme Court Changing Where You Can Be Sued, TODAY’S
GENERAL             COUNSEL,            Summer             2019,            available           at
https://www.todaysgeneralcounsel.com/supreme-court-changing-where-you-can-be-sued/.

                                                   9
74207731.2
4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 10 of 11 - Page ID # 2276


 V.      CONCLUSION

         Plaintiffs’ allegations in the Second Amended Complaint regarding CommonSpirit’s

contacts with Nebraska are minimal, internally incongruent, and insufficient. The notions of

“fair play and substantial justice” do not comport with this Court exercising personal jurisdiction

over CommonSpirit. Even after having an opportunity to conduct discovery and amend their

pleadings numerous times, Plaintiffs do not have evidence to credibly support factual allegations

demonstrating CommonSpirit is subject to the jurisdiction of this Court.             Accordingly,

CommonSpirit respectfully requests this Court dismiss Plaintiffs’ claims against CommonSpirit

in the Second Amended Complaint.




                                                10
74207731.2
4:19-cv-03012-BCB-SMB Doc # 121 Filed: 08/25/20 Page 11 of 11 - Page ID # 2277


                                    Respectfully submitted,
                                    POLSINELLI PC



                                    By: /s/ Emma R. Schuering
                                       KAREN K. CAIN (admitted D. Neb. 2.14.19)
                                       JASON N.W. PLOWMAN (NE #26652)
                                       EMMA R. SCHUERING (admitted D. Neb. 2.14.19)
                                       MATTHEW P.F. LINNABARY (admitted D. Neb. 2.14.19)
                                       900 W. 48th Place, Ste. 900
                                       Kansas City, MO 64112
                                       (816) 753-1000
                                       Fax: (816) 753-1536
                                       kcain@polsinelli.com
                                       jplowman@polsinelli.com
                                       eschuering@polsinelli.com
                                       mlinnabary@polsinelli.com

                                    ATTORNEYS FOR COMMONSPIRIT HEALTH



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certify that on the 25th day of August, 2020, a true and correct
copy of the above and foregoing was electronically filed with the Clerk of the Court by using the
Court’s eFiling System, which sends a notice of electronic filing constituting service to the
following:

Kathleen M. Neary                                R. Joseph Barton
Vincent M. Powers                                Vincent Cheng
Powers Law                                       Block & Leviton LLP
411 South 13th Street, Ste. 300                  1735 20th Street NW
Lincoln, NE 68508                                Washington, DC 20009
(402) 474-8000                                   (202) 734-7046
Kathleen@vpowerslaw.com                          jbarton@blockesq.com
Vince@vpowerslaw.com                             vincent@blockesq.com

ATTORNEYS FOR PLAINTIFFS                         ATTORNEYS FOR PLAINTIFF


                                              /s/   Emma R. Schuering
                                             Attorneys for Defendant CommonSpirit Health




                                               11
74207731.2
